ACCEPTED
                                                                                            14-15-00637-cr
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    11/16/2015 10:53:19 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                IN THE
                      FOURTEENTH COURT OF APPEALS
                               OF TEXAS                                   FILED IN
                                                                  14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
JASON CHARLES SAVOY                     §                         11/16/2015 10:53:19 AM
                                        §                          CHRISTOPHER A. PRINE
VS.                                     §             CASE NO.    14-15-00637-CR
                                                                           Clerk
                                        §
THE STATE OF TEXAS                      §

      MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                             BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, JASON CHARLES SAVOY, appellant in the above-styled and

numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the appellate

brief, and for cause would show the Court as follows:

                                            I.

       Mr. Savoy was charged with the felony offense of murder. On, July 20, 2015,

Mr. Savoy was convicted as charged and sentenced to forty (40) years imprisonment in

the Institutional Division of the Texas Department of Criminal Justice.

                                            II.

       Mr. Savoy filed timely notice of appeal and on July 29, 2015, undersigned

counsel, of the Harris County Public Defender’s Office was appointed to represent him

on appeal.
                                            III.

       The appellate brief is due to be filed with the Court on or before November 16,

2015. No previous extensions have been requested.

                                            IV.

       Undersigned counsel has been working simultaneously on the direct appeal in

Williams v. State, Tavarez v. State, Martinez v. State, Wiggins v. State, Marks v. State,

Edwards v. State and the PDR in Fletcher v. State. Counsel is diligently working on

the brief in this case, but requests additional time to research and confer with the client.

                                            V.

       This request is made not to delay the proceedings, but to ensure the Mr. Savoy

is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Savoy respectfully prays that this

motion be granted and that the Court permits an extension of time until December 16,

2015, to file the appellate brief.



                                                   Respectfully Submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas



                                                   /s/ Daucie Schindler __________
                                                   DAUCIE SCHINDLER
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   (713) 274-6717
                                                   (713) 368-9278 Fax
                                                   Daucie.Schindler@pdo.hctx.net

                                                   Attorney for Appellant,
                                                   JASON CHARLES SAVOY
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s Motion

to Extend Time Within Which to File Appellate Brief was e-mailed to the Appellate

Division of the Harris County District Attorney’s Office on this 16th day of November,

2015.



                                                       /s/ Daucie Schindler__________
                                                       DAUCIE SCHINDLER